Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 19 September 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Borden Town 19-20 Sept. 1822
				
				19 Sept My last I believe closed on this day; I will therefore continue the account of our proceedings—While we were at Table the Count and his daughter paid us a visit and left Cards—and in the Evening we received an invitation to a water party at four o’clock tomorrow afternoon; and to spend the Evening which we graciously accepted. After which we strolled to the burying ground, where Miss Mease showed me the spot she had chosen for her last home—It is a little retired square, in which the maues of the Hopkinson family repose; out of the sight of vulgar mortals. and I like it for its plain unostentatious simplicity—On this subject I have often reflected; and wondered how people could delight in adulating the dead, by displaying their own vanity, and flattering their own pride—Death is the doom decreed to man, and we should  make no more parade about it than we do about a change of Seasons; and the more silently and quietly we take possession of our last mansions, the nearer we follow the dictates of nature; and the less we torture those who are left to mourn a departed friend—The idea of respect which is attached to these ceremonials, is altogether false and incorrect; for the dead are insensible to it, and the living are generally injured by it—The custom originated in man’s vanity, and love of fame; and from that insatiable desire which he ever evinces of leaving something after him; that he may not be quite forgotten—The best thing however that can lessen to a large proportion who have not even wit enough to make themselves remembered, while they lived—The Sand was so deep and the walking so unpleasant, that we hastened home and arrived there just in time to save ourselves from a wetting, as the rain began to fall as we reached the door—I forgot to mention that I was weighed, and I assure you fill in my own conceit, and was found wanting; at least by the scale in which I usually measure myself, which you know is vast—You may readily imagine my mortification, when all the Girls outweighed me, and Mary had the advantage of me by four pounds, her weight being 106 mine 102.—Thus I have learnt how small a space I fill in the Scale of human beings—Never mind; little folks have been the greatest some years back; so I wont droop on the occasion—Passed a delightful Evening playing Whist—20 The morning was truly inauspicious, and the Ladies were all beset by the most anxious doubts and fears, lest the torrents of rain should oblige, us to decline the Evening party—It was however agreed, that a Note should be dispatched stating that if the weather admitted we would go at six instead of four, if and the Cards were consulted as the Ladies have discovered my talent of fortune telling—At abot about one o clock the rain began to subside, and every countenance looked bright excepting mine: for as the others cleared mine unfortunately thickened, as I felt all sorts of disagreeable forebodings of stiffness, ceremony, and what not—We dressed and at the proper time departed, the Carriage being obliged to go twice, in consequence of the number which amounted to eight—The Count and Countess received us in a very friendly and sociable way, and we chatted on various subjects, until we were called to what he terms Tea; that is a dinner in all its forms with the addition of Tea and Coffee—He is very handsome I think—I have already said very much like Napoleon, the form of the face being nearly the same; but the whole countenance expressing good humour, and benevolence without those strong characteristick traits, which rendered the Emperors so striking—There is a want of care in his manner au premier abord,  that wears off immediately in conversation, and his voice is very pleasant—His daughter is very small with a countenance which I admire very much, it is rather pensive; but when she smiles there is an animation and sweetness in her eyes, that makes her quite handsome—Her manners are extremely modest and unassuming, and she is too diffident to converse freely at first; but improves every moment on acquaintance—She is just eighteen, very simple in her dress—At dinner I had some conversation with the Count; he enquired particularly if I knew Pardo, and Mondragone? both of whom he spoke of with affection, but particularly the last—He told me he knew Mrs. Crawford; and was very inquisitive about Washington, which he said he heard was very brilliant in Winter, and a pleasant residence—Mentioned that he was acquainted with Mrs. Hay, and that she was so fond of France, that he believed she would do any thing to get there again, but that he understood she had an old husband who would not go—He asked me a good deal about the Corps Diplomatique, said he had seen Anduaga and Mr. Canning at Ballston Springs; and that the latter appeared to be a very pleasing man—When we rose from the Table he showed me his fine pictures, and regretted that I had not seen them by day light, entreating me to come again; and politely saying he would take no denial: after which we seated ourselves round a table, and examined his daughters drawings, and some curious paintings on copper of natural history, from all the known parts of the Globe—We then talked of the Theatre, and he asked me if I had seen Talma; and I took the opportunity of hinting how much I should be gratified if he would read a tragedy to us, as I had heard that he piques himself upon his Talent, having studied with La Rive, who he told me he had taken to Naples with him, and made him director of the French Theatre there—He seemed much pleased at the request, and immediately sent for his Book, and chose the Tragedy of Andromaque—I was almost sorry for the choice as I could not help thinking that in the fate of Marie Louise, there was a little similitude; for both her Son and herself became hostages to Austria, though under different circumstances—He desired his daughter to read with him, and she took the parts of Andromaque, and Hermione, and it is long very long since I have had such a treat; for you certainly enjoy your present situation at the expence of all our old and quiet pleasures, and enjoyments—I most ardently wished you had been of the party, and our Tragedy would have been delightful—The Countess reads elegantly, and they have both the style and manner of Talma, with a little less energy; which he told me was more the manner of La Rive. to me however this was an improvement as I do not love to see the passions “torn to rags and tatters;” and do by no means think ranting an embellishment, or an expression of true feelings—I am not connoisseur enough to say any thing more of the paintings, than that they are many of them in the finest style, and that to you they would afford a treat—There is a Titian that is exquisite; some Vernets and Teniers and Murillos that are beautiful; besides many other that which it is almost sacrilege to the fine Arts for such a blunderer as I am to speak of—The young Countess has two young Ladies with her, who are not of a piece with the establishment—They are the daughters of a french Physician in Philadelphia, and it is seldom you meet with Girls in our Country whose manner and appearance have been so little cultivated—They however speak french which is at present an object; but one which will soon cease to be of any consequence, as both the Count and his daughter begin to speak french English fluently.—This is a pretty correct account of our visit; he remade several allusions to his former situation, and told me that he had restored the fashion of Bull fights in Spain, for which he had often condemned himself; but it was to court popularity with the people—Naples he cannot speak of without regret; but if he grieves for the change in his situation, it does not appear; for he looks the picture of happiness and content—We all laughed heartily when we got home; for intending to invite Miss Mease who is not handsome, but a most charming Woman to stay the night; in English; he said “will you sleep with me.” You may suppose this occasioned a complete squall among us we were all so diverted—. Mr. Lee had been there in the morning. I wonder what he got? They are all to be here to night, as the families visit on the most social footing and we expect of course a very charming Eveng. When I shall get away from this fascinating family I dont know, but I fear they will utterly spoil me before I get home to you—Nearly ten weeks of my time since I left home have been spent in pain and anxiety, but this week has been one in which I have lived a year—Do not however imagine that any pleasures can wean me from my darling home, to which alas! I have always been too much attached for a woman of the World, and the Wife of a Secretary of State; but no matter what you are or what you may be, you will always find me your affectionate Wife and Sincere friend
				
					L. C. Adams—
				
				
			